Case 2:20-cv-00004-JRG Document 134 Filed 09/23/20 Page 1 of 2 PageID #: 1866




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 JOE ANDREW SALAZAR,
                    Plaintiff,

            v.

 AT&T MOBILITY LLC, SPRINT
 UNITED MANAGEMENT COMPANY,
 T-MOBILE USA INC., CELLCO                          CIVIL ACTION NO. 2:20-cv-00004-JRG
 PARTNERSHIP D/B/A VERIZON
 WIRELESS, INC.,
                    Defendants,

 HTC CORP. and HTC AMERICA, INC.,

                    Intervenors.



                                            ORDER

       The Court previously appointed Mr. Donald Tiller as technical advisor in the

above-captioned case, with his costs to be assessed equally between Plaintiff and Defendants and

timely paid as billed. Mr. Tiller’s contact information has changed since his appointment to this

case. Mr. Tiller’s updated contact information is as follows:

       Donald Edward Tiller
       D. Tiller Law PLLC
       817-875-7052 (cell)
       817-928-4361 (office)
       2501 Parkview Drive, Suite 312
       Fort Worth, TX 76102
       FAX: 817-928-4346
       Email: don.tiller@dtillerlawpllc.com
Case 2:20-cv-00004-JRG Document 134 Filed 09/23/20 Page 2 of 2 PageID #: 1867



.
       The Court has received Mr. Tiller’s invoice for services through September 18, 2020, in

the amount of $25,515.00, and hereby ORDERS payment to be promptly made to Mr. Tiller

within thirty (30) days of the issuance of this Order as follows:

       Plaintiff:      $ 12,757.50

       Defendants:     $ 12,757.50

       TOTAL:          $ 25,515.00

    So ORDERED and SIGNED this 22nd day of September, 2020.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE




                                                 2
